     Case: 1:18-cv-04820 Document #: 24 Filed: 10/03/18 Page 1 of 1 PageID #:66



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

WYNETTA AVERY,                      )
                                    )
         Plaintiff,                 )
                                    )             Case No.: 2018 cv 4820
v.                                  )
                                    )             Judge Guzman
THE UNIVERSITY OF CHICAGO, and )
Illinois not for profit Corporation )
IVAN SAMSTEIN, individually         )
         Defendants.                )

                                STIPULATION TO DISMISS

        IT IS HEREBY STIPULATED AND AGREED by and between the parties and their
respective counsel that the above-captioned action is voluntarily dismissed, with prejudice,
against the Defendants, The University of Chicago and Ivan Samstein, pursuant to the Federal
Rules of Civil Procedure 41(a)(1)(A)(ii), and without costs or attorney’s fees awarded to any
party.

Dated: October 3, 2018.

Respectfully Submitted By:


/s/ Shanita Q. T. Straw                           /s/ Jeff Nowak
Attorney for Plaintiff                            Attorney for Defendant
Shanita Q. T. Straw (IL ARDC # 6298398)           Jeff Nowak (IL ARDC # 6270364)
Golden Law                                        Franczek Radelet P.C.
6602 Roosevelt Rd.                                300 S. Wacker Dr., Ste 3400
Oak Park, Illinois, 60304                         Chicago, IL 60606
Phone: (708) 613-4433                             Phone: (312) 786-6164
sstraw@goldenlawpc.com                            jsn@franczek.com




                                             1
